Gilbert, J.,
concurring specially.  Every ruling made in the case when it was formerly before this court (179 Ga. 320) in obedience to a question properly made and necessary for a decision of the ease, although not concurred in by all of the Justices, became the law of the case. Accordingly, such decisions are binding in the present case; and although adhering to the views expressed in the dissenting opinion heretofore rendered, I concur in them as the law in the present case. All issues not raised in the former case are unaffected by that decision. In the former decision, with reference to the introduction of evidence on the appeal from the assessors, this court stated: “So we are of the opinion that the appeal contemplated by the charter provision above quoted is a de novo investigation into the merits of the contentions of the taxpayers, with the right to introduce evidence and be heard on the questions incident thereto.” It was merely decided there that the appellants had a right “to introduce evidence,” and the court did not amplify the rulings by stating wdiat kind of evidence was admis*381sible. The proper construction would seem to be that the rule contemplated the admissibility of “competent evidence.” That still leaves open for determination what is “competent evidence” in such a proceeding. It is my opinion that the General Assembly can enact statutes prescribing what kind of evidence is “competent” in such a hearing, and also establish the rules under which the evidence must be submitted. They could prescribe whether it should be oral, documentary, or both. The majority opinion properly states that thus far the General Assembly has not seen fit to enact such a statute. In these circumstances it is my opinion that the appellants would be entitled to introduce affidavits or oral evidence or documents or any of these.
Assuming that the mayor and council could, under existing laws, restrict the evidence to affidavits and documents, such restriction must not amount to the denial of a substantial right. It was alleged in the amendment that the action of the mayor and council in so limiting the evidence in this case was not taken in good faith, but was intended to deny to petitioners a real hearing, while pretending to give them such a hearing as would satisfy the requirements of the charter, and that in the circumstances the hearing granted was one in form only and not in substance. The amendment further alleged that the defendants have systematically, wilfully, and arbitrarily discriminated against the plaintiffs and other taxpayers, and that there has been no bona fide attempt on the part of the defendants to comply with the city charter which authorizes taxpayers to appeal from the board of tax assessors to the mayor and council. If we should grant, for the sake of argument, that the mayor and council might, in a fair exercise of their discretion, require the taxpayers to submit evidence in the form of affidavits and documents only, such a restriction of the evidence would nevertheless constitute a denial of due process where in doing so the mayor and council were acting capriciously and in bad faith, in that they were merely endeavoring to afford a hearing in form only instead of proceeding to a fair and impartial consideration of the contentions of the taxpayers. A mere contrivance and pretense would not meet the requirements of due process, even though the proceeding adopted might, if carried out impartially and in good faith, constitute a lawful hearing and satisfy constitutional guaranties. The amendment to which reference has just been made *382was introduced in evidence at the interlocutory hearing before the judge of the superior court, and the allegations as to bad faith and misconduct as therein made were presumably considered by the judge in determining whether he would grant the injunction. In this view it can not be said either that the amendment did not state a cause for injunction or that the evidence did not warrant the interlocutory grant of such relief. In other words, the averments as contained in the amendment hied by the taxpayers were sufficient to show a denial of the constitutional rights of the taxpayers, on the ground that only a pretended „or fictitious hearing was granted, and the amendment, when considered by the chancellor as evidence, the same having been duly verified, was sufficient to authorize a finding in favor of the taxpaj^ers upon that issue.
I concur generally in the other rulings of the majority, not mentioned in this special concurrence.